DETAILED ACTION
This action is in response to the after final amendment filed 10/18/2021. Claims 1-2, 6-8, 12-14 and 18-19 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, see pages 9-11 of Applicant’s arguments filed 10/18/2021, with respect to prior art Nicol have been fully considered and are persuasive.  The prior art rejections of claims 1-2, 6-8, 12-14 and 18-19 have been withdrawn. 

Allowable Subject Matter
Claims 1-2, 6-8, 12-14 and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1,“ …providing, by the mapping layer, the compressed data of the storage object for subsequent transmission or transfer to the destination data storage system, wherein the compressed data of the storage object is compressed snapshot data of the storage object, wherein the method further comprises: comparing the compressed snapshot data against compressed data of the storage object to obtain differences in data between the compressed snapshot data and the compressed data of the storage object, and wherein the providing of the compressed data of the storage object includes providing the differences in data between the compressed snapshot data and the compressed data of the storage object for subsequent transmission or transfer to the destination data storage system”, in conjunction with the other limitations of the independent claim, is not cited by the prior art of record. 
The closest prior art of record is Nicol. Nicol discloses determining differences between a first and a second snapshot and later compressing the difference data. However, Nicol does not disclose determining differences between the compressed snapshot data and the compressed data of the storage object, as argued by the Applicant in Applicant’s remarks dated 10/18/2021. Therefore, the prior art of record does not appear to teach claim 1 as a whole. Claims 2, 6 and 19 are allowable at least by the virtues of their dependencies from independent claim 1.
With respect to independent claim 7, claim 7 recites substantially similar limitations as claim 1 and is therefore allowable under the same rationale given above. Claims 8 and 12 are allowable at least by the virtues of their dependencies from independent claim 7. 
With respect to independent claim 13, claim 13 recites substantially similar limitations as claim 1 and is therefore allowable under the same rationale given above. Claims 14 and 18 are allowable at least by the virtues of their dependencies from independent claim 13. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183